Case 2:20-cv-03492-RGK Document 28 Filed 09/17/20 Page 1of9 Page ID #:5395

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03492-RGK Date September 17, 2020

 

 

Title In Re Debtor Darin Davis

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Joseph Remigio Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Appeal from the Bankruptcy Court’s Fourth

Fee Order [DE 11]

I. INTRODUCTION

This case arises out of a contract dispute that began almost 20 years ago. In the early 2000s,
Debtor/Appellee Darin Davis (“Davis”) entered into a contract with Appellant Asphalt Professionals,
Inc. (“API”) that contained an attorneys’ fees provision. Eventually, a dispute arose between Davis and
API, which resulted in years of litigation. In 2010, Davis declared chapter 7 bankruptcy. API brought
various claims during the ensuing bankruptcy proceedings. When API lost on those claims, Davis
moved to recover the attorneys’ fees he incurred defending against the claims. The bankruptcy court
granted the motions for attorneys’ fees in four separate orders: The First, Second, Third, and Fourth Fee
Orders. This appeal concerns the Fourth Fee Order, which was entered on April 10, 2020. For the
following reasons, the Court AFFIRMS the bankruptcy court’s Fourth Fee Order.

II. FACTUAL BACKGROUND
A. Davis Enters into a Subcontract with API on Behalf of T.O.

Davis was a California licensed contractor and a developer of small real estate projects. In 2002,
Davis formed an LLC called T.O. to develop a real estate project in Thousand Oaks, California known
as the Whitman Project. On behalf of T.O., Davis entered into a subcontract (the “Subcontract”) with
API, a general engineering contractor. The Subcontract provided that API would provide street
improvement services to the Whitman Project.

B. API Sues T.O. and Davis in State Court

A dispute arose between Davis and API regarding the site plans and whether T.O. was a licensed
contractor. In September 2005, API filed an action against T.O., Davis, and others in the Superior Court

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 9
Case 2:20-cv-03492-RGK Document 28 Filed 09/17/20 Page 2 o0f9 Page ID #:5396

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03492-RGK Date September 17, 2020

 

 

Title In Re Debtor Darin Davis

 

of California, Ventura County (the “State Action”). API brought claims against T.O. for breach of the
Subcontract, foreclosure on mechanic’s lien, and quantum meruit. API also brought claims against Davis
for alter ego and fraud.

C. While the State Action is Pending, Davis Declares Bankruptcy

In June 2010—while the State Action was pending—Davis filed for bankruptcy under chapter 7.!
In August 2010, API commenced an adversary proceeding against Davis. The adversary complaint
sought the denial of Davis’ discharge under 11 U.S.C. § 727 (“727”), as well as a determination under
11 U.S.C. § 523 (“523”) that debts owed by Davis to API in connection with the Whitman Project were
excepted from discharge due to fraud. The complaint also requested attorneys’ fees incurred in the
adversary proceeding. The complaint attached the Subcontract which included the following attorneys’
fees provision:

In the event that Contractor prevails in any reference proceeding or court action arising
out of this Agreement or the enforcement or breach thereof, or any action brought against
Subcontractor by third parties in which Contractor is joined as a party or interpleads,
whether the same proceeds to judgment or not, Subcontractor agrees to pay to Contactor
reasonable attorney fees. In the event that Subcontractor prevails..., Contractor agrees to
pay Subcontractor reasonable attorneys’ fees. The parties’ covenants set forth in this
Paragraph [] shall survive and be enforceable following termination of this Agreement.

(AA1909-AA1910, ECF No. 17-1.)

D. The State Court Enters Judgment in Favor of API

The State Action had three trial phases: (1) breach of contract, quantum meruit, and foreclosure
on mechanics lien, (2) alter ego, and (3) fraud. At the close of Phase I, the court entered judgment in
favor of API and against T.O. for contract damages, penalties, and interest of approximately $318,000.
The court also awarded API attorneys’ fees of $1.65 million. At the close of Phase II, the court found
that Davis was T.O.’s alter ego and thus responsible for the Phase I and Phase II fees and for “any other
or future order or orders awarding damages, punitive damages, attorneys fees, and/or costs” to API.
(AA000716, ECF No. 13-5.) API was awarded additional attorneys’ fees and costs. Thus, at the close of
Phase II the total amount owed by Davis/T.O. to API was $3,261,201. Phase III has not yet occurred.

 

! The state court granted API relief from the automatic stay so that it could continue litigating the State
Action.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 9
Case 2:20-cv-03492-RGK Document 28 Filed 09/17/20 Page 3 0f9 Page ID #:5397

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03492-RGK Date September 17, 2020

 

 

Title In Re Debtor Darin Davis

 

E. API Files Claim No. 4

In January 2011, API filed Proof of Clam No. 4 (“Claim No. 4”) in bankruptcy court. The basis
for Claim No. 4 was stated as “Litigation in VCSC” (i.e., the State Action) and the amount of the claim
was $3 million.

F. The Parties Stipulate to Resolve All Amounts Due to API

In June 2013, API and Davis entered into a stipulation to resolve all amounts due to API under
Phases | and II. In the stipulation, the parties referenced the first and second phases of the State Action
and agreed to resolve the outstanding dispute over attorneys’ fees and costs owed to API for those
phases. API also executed a Satisfaction of Judgment acknowledging that it had been satisfied in full as
to the first two phases of litigation. If future disputes arose regarding whether all amounts were paid, the
stipulation included an attorneys’ fee provision which stated:

AP{I] and Defendants stipulate and agree that should further legal action be required in
order to compel the performance of either party of any of the foregoing terms and
conditions on its or their part to be performed, the prevailing party in any such litigation
shall be awarded an amount equal to the attorney’s fees and costs of suit reasonably
incurred in bringing or defending any such action, in addition to any other sum or amount
awarded or obtained by the prevailing party therein.

(AA000774, ECF No. 13-5.)

API was paid $3,261,201— the entire amount owed under Phases I and II. Nevertheless, API
continued its litigation against Davis for denial of discharge and fraud, and continued to assert that it
was owed money under Phases I and II through its proofs of claim.

G. The Bankruptcy Court Partially Sustains Davis’ Objection to Claim No. 4

In September 2014, Davis filed an objection to API’s Claim No. 4, arguing that API’s claim
should be disallowed because the judgment and fee award entered by the state court had already been
paid in full and that there was nothing remaining to be paid. API responded that the court had not tried
Phase III and that additional damages might be awarded in that phase.

In October 2014, API filed Proof of Claim No. 15 (“Claim No. 15”) asserting that Davis owed it
$2 million.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 9
Case 2:20-cv-03492-RGK Document 28 Filed 09/17/20 Page 4of9 Page ID #:5398

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03492-RGK Date September 17, 2020

 

 

Title In Re Debtor Darin Davis

 

In November 2014, the bankruptcy court sustained Davis’ objection to Claim No. 4 in part. The
court allowed API to maintain a claim of $1,130,951.42 pending the outcome of Phase III of the State
Action.

H. The Bankruptcy Court Rules for Davis on API’s 727 and 523 Claims

The following month, in December 2014, the bankruptcy court found for Davis on API’s 727
claim. The 523 claim was not resolved until 2018. On June 18, 2018, the bankruptcy court entered
judgment in favor of Davis and against API on the 523 claim. API appealed and the Bankruptcy
Appellate Panel (“BAP”) upheld both judgments.

I. The Bankruptcy Court Enters the First Fee Order

In 2018, Davis filed a motion to recover the attorneys’ fees he incurred defending against API’s
523 claim. That December, the bankruptcy court entered the First Fee Order, which found that Davis, as
the alter ego of T.O., could enforce the attorney-fee provision of the Subcontract against API. The BAP
affirmed the First Fee Order, as did the Ninth Circuit.

J. The Trustee’s Objections to API’s Claims and Davis’ Joinder

In January 2019, the Chapter 7 trustee (the “Trustee”) filed an objection to API’s claims (the
“Claim Objections”). On February 8, 2019, Davis filed a Joinder to the Trustee’s Claim Objections. On
April 4, 2019, API filed its Evidence of Entitlement to Unpaid Attorneys’ Fees. On April 17, 2019,
Davis filed a response showing that API had been paid all of its fees and costs in the State Action for
Phases I and II. On May 9, 2019, the bankruptcy court entered an order sustaining the Trustee’s Claim
Objections (“Claim Objections Order”), which API appealed.

K. The Bankruptcy Court Enters the Second Fee Order

On May 23, 2019, Davis filed a motion to recovery the attorneys’ fees that he incurred to object
to API’s Claim No. 4 and to join in the Trustee’s Claim Objections. The bankruptcy court granted the
motion on October 28, 2019 and entered the Second Fee Order.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 9
Case 2:20-cv-03492-RGK Document 28 Filed 09/17/20 Page 5of9 Page ID #:5399

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03492-RGK Date September 17, 2020

 

 

Title In Re Debtor Darin Davis

 

L. The Bankruptcy Court Awards Davis Fees Incurred Defending API’s Appeals of the
First Fee Order and the 523 Claim.

Davis also filed a motion to recover the attorneys’ fees he incurred defending API’s appeals of
the First Fee Order and the bankruptcy court’s judgment on API’s 523 claim. On November 1, 2019, the
bankruptcy court granted the motion and entered the Third Fee Order.

M. The BAP and the Ninth Circuit Affirm the Claim Objections Order

On November 5, 2019, the BAP entered a memorandum of decision affirming the bankruptcy
court’s Claim Objections Order. API appealed the BAP’s memorandum to the Ninth Circuit. On June
16, 2020, the Ninth Circuit affirmed the Claim Objections Order.

N. The Bankruptcy Court Enters the Fourth Fee Order

On November 15, 2019, Davis filed a motion to recover the attorneys’ fees he incurred
defending API’s appeal of the Claim Objections Order to the BAP. (AA001989—AA001992, ECF No.
17-7.) On April 10, 2020, the bankruptcy court granted the motion and entered the Fourth Fee Order for
$20,527.50.

In the Fourth Fee Order, the bankruptcy court first noted that it had no jurisdiction to rule on
API’s substantive arguments regarding Davis’ entitlement to attorneys’ fees because that issue was
currently on appeal before the BAP. (AA002265, ECF No. 18-4; see also AA002268—AA002269, ECF
No. 18-5.) The court went on to find that Davis’ requested fees were reasonable. This appeal of the
Fourth Fee Order followed.

Il. JURISDICTION AND STANDARD OF REVIEW

The district courts of the United States have jurisdiction to hear appeals from “final judgments,
orders, and decrees” of the bankruptcy courts. 28 U.S.C. § 158(a)(1). There is no dispute that the Fourth
Fee Order constitutes a final order within the meaning of § 158(a)(1). The Court thus has jurisdiction
over the appeal.

On appeal, the district court reviews the bankruptcy court’s findings of fact for clear error and
reviews its conclusions of law de novo. Jn re Acequia, Inc., 787 F.2d 1352, 1357 (9th Cir. 1986). “A
finding is clearly erroneous when although there is evidence to support it, the reviewing court on the
entire evidence is left with the definite and firm conviction that a mistake has been committed.”
Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573 (1985) (bracketing and internal quotation
mark omitted).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 5 of 9
Case 2:20-cv-03492-RGK Document 28 Filed 09/17/20 Page 6of9 Page ID #:5400

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03492-RGK Date September 17, 2020

 

 

Title In Re Debtor Darin Davis

 

IV. DISCUSSION
A. The Effect of the Recent Ninth Circuit Rulings on this Appeal

API appeals the bankruptcy court’s Fourth Fee Order granting Davis’ motion for attorneys’ fees
in the amount of $20,527.50. In its appeal, API raises several arguments as to why the Fourth Fee Order
was entered in error. First, API argues that that when the state court entered judgment on API’s breach
of contract claim, the Subcontract merged into the judgment and ceased to exist, barring any fee award
based on the merged contract, including the Fourth Fee Order. Second, API contends that the bankruptcy
court erred by permitting Davis to enforce the attorneys’ fee provision of the Subcontract. According to
API, because Davis was not a signatory to the Subcontract, he was not permitted to enforce this
provision. Third, API contends that Davis lacked standing to join in the Trustee’s Objections. Fourth,
API avers that the bankruptcy court erred by relying on the billing statements submitted by Davis’
counsel when ruling on Davis’ motion for attorneys’ fees. API asserts that these billing statements
should have been excluded under the Federal Rules of Evidence and that, in any event, they were
insufficient to support the fee award.

After API filed its Opening Brief in this case, the Ninth Circuit issued two rulings which bear on
this appeal. On June 16, 2020, the Ninth Circuit affirmed the bankruptcy court’s order sustaining Davis’
objection to API’s claims. In so doing, the Court rejected API’s first and second arguments. (DA0007—
DA0008, ECF No. 24-2.) Also on June 16, 2020, the Ninth Circuit affirmed the bankruptcy court’s First
Fee Order. In that ruling, the Court rejected API’s third argument. (DA0002, ECF No. 24-1.)

Because the Ninth Circuit has already determined that (1) the merger doctrine does not apply, (2)
Davis was entitled to enforce the attorneys’ fees provision as a non-signatory, and (3) Davis had
standing to join the Trustee’s Objections, this leaves the Court to consider only whether there was
sufficient evidence of the fees Davis incurred and whether the fee amount was reasonable. See Stacy v.
Colvin, 825 F.3d 563, 567 (9th Cir. 2016) (“The law of the case doctrine generally prohibits a court from
considering an issue that has already been decided by that same court or a higher court in the same
case.”) API appears to agree that this is the sole issue remaining in this appeal. (See Appellant’s Reply at
3, ECF No. 26 (“The rulings of the [Ninth Circuit] did not resolve the following issue that remains on
appeal: the bankruptcy court erred in admitting into evidence billing statements. ...”). The Court thus
proceeds to consider only API’s fourth argument.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 6 of 9
Case 2:20-cv-03492-RGK Document 28 Filed 09/17/20 Page 7 of9 Page ID #:5401

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03492-RGK Date September 17, 2020

 

 

Title In Re Debtor Darin Davis

 

B. Whether the Bankruptcy Court Erred by Relying on the Billing Statements
Submitted by Davis’ Counsel

API contends that the bankruptcy court erred in admitting into evidence billing statements
submitted by Davis’ counsel, Alan W. Forsley (“Forsley”). According to API, these billing statements
should have been excluded under the Federal Rules of Evidence 403, 602, and 901. Alternatively, API
argues that these billing statements were insufficient to support the Fourth Fee Order.

1. Whether the Billing Statements Should Have Been Excluded

 

The Court first considers whether the bankruptcy court erred by admitting the billing statements.

Rule 403 provides that “[t]he court may exclude relevant evidence if its probative value is
substantially outweighed by the danger of...unfair prejudice, confusing the issues, misleading the jury,
undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Civ. P. 403
(emphasis added). Rule 602 provides that “[a] witness may testify to a matter only if evidence 1s
introduced sufficient to support a finding that the witness has personal knowledge of the matter.” Fed. R.
Civ. P. 602. Finally, Rule 901 states that “[t]o satisfy the requirement of authenticating or identifying an
item of evidence, the proponent must produce evidence sufficient to support a finding that the item is
what the proponent claims it is.” Fed. R. Civ. P. 901(a).

Here, the record does not provide any basis to conclude that the bankruptcy court erred by
considering the billing statements submitted by Davis’ counsel. “Declarations in support of attorney fee
awards should be based upon personal knowledge.” Muniz v. United Parcel Service, Inc., 738 F.3d 214,
222 (9th Cir. 2013). In support of Davis’ motion for attorneys’ fees, Forsley submitted a declaration
stating that he had “personal knowledge of the facts herein[.|” (AA001993, ECF No. 17-7.) Forsley
declared that Davis’ counsel incurred $16,787.50 to defend API’s appeal, $2,465 to prepare the motion
for attorneys’ fees and associated documents, and that Davis’ counsel would incur $3,400 to prepare a
reply and attend the hearing on the motion for attorneys’ fees. (AA001995.)” Forsley also declared that
the billing statements attached to his declaration “were made at or near the time of the event that they
were recorded as it is our official policy to record legal services at or near the time of event into our
Time Slips system” and that they “set forth in detail the time spent on the defense of the API claim
objection appeal[.]” (AA001994.) There is thus no basis to conclude that billing records did not comply
with Rule 602.

 

* The bankruptcy court ultimately awarded Davis $20,527.50—approximately $2,000 less than the full
amount requested.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 7 of 9
Case 2:20-cv-03492-RGK Document 28 Filed 09/17/20 Page 8 of9 Page ID #:5402

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03492-RGK Date September 17, 2020

 

 

Title In Re Debtor Darin Davis

 

There is also no basis to conclude that billing records did not comply with Rule 901. API argues
that the redactions on the billing statements render them inauthentic under the Rule 901. API points out
that “the identity of the person and/or entity to whom the bill was sent” has been redacted, but this
information is not necessary for authentication purposes. (Appellant’s Opening Brief at 49.) Similarly,
API complains that “[t]he heavy redactions by counsel for Davis strongly suggests that some person or
entity, other than Davis, incurred the attorney’s fees” but redactions alone do not render the billing
statements inauthentic. (/d.) In sum, the Court finds that the billing renders should not have been
excluded under Rule 901.

Finally, the record does not provide a basis to conclude that the billing statements should have
been excluded under Rule 403. API has not explained why the billing records’ probative value was
substantially outweighed by the danger of “unfair prejudice, confusing the issues, misleading the jury,
undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Civ. P. 403. The
Court thus rejects this argument.’

2. The Weight of the Billing Statements

API also argues that the billing statements were insufficient to support the Fourth Fee Order.
Again, API focuses on the redactions on the billing statements, asserting that because the billing
statements are heavily redacted, they are insufficient to support the fee award.

The Court does not find that the bankruptcy court erred by relying on the billing statements
submitted by Davis’ counsel. The bankruptcy court considered the fact that the billing statements were
redacted in its Fourth Fee Order. The court stated:

In the Opposition, API notes that certain items are redacted. However, Debtor is not
requesting reimbursement of the redacted portions of the invoice attached to the
Second Motion. Debtor only seeks an award of fees and costs for those unredacted
amounts.

 

3 API does not dispute that the billing statements qualified as business records under Rule 803(6). The
Court thus does not consider any argument to the effect that the billing statements were improperly
admitted as business records.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 8 of 9
Case 2:20-cv-03492-RGK Document 28 Filed 09/17/20 Page 9of9 Page ID #:5403

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03492-RGK Date September 17, 2020

 

 

Title In Re Debtor Darin Davis

 

(AA002266, ECF No. 18-4.) The court went on to find that the unredacted portions of the billing
statements demonstrated that Davis’ requested fees were reasonable. Because the bankruptcy court did
not rely on the redacted portions of the billing statements, API’s argument is unavailing.

Finally, in its Reply Brief, API also contends that reversal is appropriate because the bankruptcy
court failed to articulate its reasoning with sufficient specificity. (Appellant’s Reply at 3 (citing Moreno
v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008).) The Court disagrees. “When the [] court
makes its award, it must explain how it came up with the amount. The explanation need not be
elaborate, but it must be comprehensible...the explanation must be ‘concise but cl/ear.’” Moreno, 534
F.3d at 1111 (quoting another source). The bankruptcy court’s Fourth Fee Order satisfies this standard.*

V. CONCLUSION

For the foregoing reasons, the Court AFFIRMS the bankruptcy court’s Fourth Fee Order.

IT IS SO ORDERED.

 

Initials of Preparer jre

 

 

4 API appears to argue that a more exacting “specific articulation” standard applies. (Appellant’s Reply
at 5.) However, “a more specific articulation of the court’s reasoning is expected” only where there is a
large disparity between the lawyer’s request and the court’s award. Moreno, 534 F.3d at 1111. Here,
there was no such disparity.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 9 of 9
